DECISION
The application of the above-named defendant for a review of the sentence of 8 years with 4 years suspended imposed on May 18, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Board agrees that the Defendant needs supervision. Considering the fact she gathered all the material together and started out with the intent to carry the plan through and considering the potential of what could have happened, the *4Board feels the sentence was justified.
DATED this 18th day of January, 1983.
We wish to thank Mr. Dan Sweeney, Attorney at Law, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan